The State Highway Commission constructed Highway No. 70 through the city of Randleman. In so doing the road was built across certain land of plaintiff within the corporate limits of said city.
The law imposes upon the Highway Commission the duty to lay out and build State highways, and in order to enable it to properly perform its function it is authorized to condemn land. C. S., 3846 (bb). The defendant entered into an agreement with the Highway Commission in accordance with C. S., 3846 (ff) to "save the State Highway Commission harmless from any claim for damages arising from the construction of said work through the said city, and including claims for right of way, change of grade line, and interference with public service structures." The State Highway Commission was not a party to the action.
Ample remedy is afforded to owners of land whose property has been taken for highway purposes and this remedy provided by statute is exclusive.Latham v. State Highway Commission, 191 N.C. 141, 131 S.E. 385;McKinney v. Highway Commission, 192 N.C. 670, 135 S.E. 772; Greenvillev. Highway Commission, 196 N.C. 226, 145 S.E. 31. In the McKinney case,supra, this Court pointing out the remedy, said: "This remedy is equally available to the owner of land and the State Highway Commission."
Affirmed. *Page 345